Citation Nr: 1310417	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-42 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.  Remand is required to obtain an examination and etiological opinions.

The Veteran was afforded a VA examination in August 2009.  Hearing loss in both ears was diagnosed.  See 38 C.F.R. § 3.385 (2012).  The Veteran reported constant tinnitus that began during his period of service.  The examiner opined that the bilateral hearing loss and tinnitus is less likely as not caused by or a result of acoustic trauma, noting the Veteran entered service with normal right ear hearing and a normal to moderately-severe hearing loss in the left ear.  The examiner further noted that the separation hearing test was consistent with the induction hearing test and showed no aggravation of hearing loss.  The examiner thus reasoned that the evidence suggests the Veteran was exposed to high levels of noise as a child or had a medical condition which caused hearing loss.  With respect to tinnitus, the examiner concluded that it likely had the same etiology that caused hearing loss prior to service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2009 VA medical opinion is inadequate.  First, as there are notations of 25 and 55 at the 4000 hertz levels for the right and left ears, respectively, there is some degree of bilateral hearing loss noted upon service entrance.  See Hensley v. Brown, 5 Vet. App. 155, 163 (1993) (noting that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Thus, an opinion regarding whether there was aggravation during service must be provided for both ears.  Second, although it is difficult to read, the separation examination seems to indicate a threshold shift in both ears; a physical profile of H-2 was noted, indicating a hearing condition.  This was not present upon service entrance.  See 38 C.F.R. § 3.306(a) (2012) (providing that a disorder is considered aggravated where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease).  Additionally, the Veteran marked "yes" for hearing loss in the corresponding Report of Medical History.  Thus, an opinion that addresses both the threshold shift and the profile must be obtained.

Additionally, a remand is required to obtain an adequate etiological opinion regarding the claim of entitlement to service connection for tinnitus.  The August 2009 opinion is inadequate as the rationale provided is based on an inaccurate history based on pre-existing hearing loss.  Accordingly, remand is required to address these deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an additional examination to determine the etiology of his bilateral hearing loss and tinnitus.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner must provide an opinion, in light of the examination findings and service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that there was an increase in right or left ear hearing loss during active service.  If the examiner finds that any increase is due to the natural progress of the disease, a supporting explanation must be provided.  

The examiner must provide an opinion, in light of the examination findings and service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that tinnitus was caused or aggravated by the Veteran's military service.  

The examiner must specifically address any high frequency threshold shift and profile for hearing loss as noted on the July 1973 separation examination.  The examiner should additionally address the Veteran's contention that he has experienced tinnitus during and since service.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


